DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 and 11-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a seal which is arranged to be selectively modulated from a closed configuration in which the anti-fog solution is maintained in the container portion, and an open configuration in which the anti-fog solution can flow through the port into the applicator portion” which leads to confusion as to how the seal is “selectively modulated”?  The drawings and specification disclose the “seal” as being either a frangible ampoule 20 (See Fig. 2) or a frangible wall 53 (see Fig. 3) which is broken when it is desired to allow fluid flow to the applicator portion.  Thus, once the seal is “broken” it is unclear how a user would selectively modulate the seal again to a closed position, as the claim currently suggests?  Appropriate clarification and correction is required.
Claims 2-4, 6-9 and 11-20 are rejected as being necessarily dependent upon claim 1.  
Claim 19 recites “wherein the container portion is a frangible ampoule, the device further comprising a handle, the ampoule being disposed within the handle” (see Fig. 2) which is unclear as the claim is dependent upon claim 18 which recites “wherein the seal comprises a frangible wall separating the container portion from the applicator portion” (see Fig. 3).  It appears the Applicant is combining different embodiments, which leads to confusion, as the ampoule embodiment does not provide a frangible wall which separates the container portion from the applicator portion.  Appropriate clarification and correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0022762 to Beane et al. 
In regard to claim 1, Beane et al. disclose a dispensing device 110 for dispensing anti-fog solution to a surface of medical device, the dispensing device comprising: a container portion 112 for storing the anti-fog solution to be dispensed; an applicator portion comprising a backing 114/124 and an applicator 116 attached to the backing and defining a port 128/131 within the backing for fluid connection between the container portion and the applicator; a seal 118 which is arranged to be selectively modulated from a closed configuration in which the anti-fog solution is maintained in the container portion, and an open configuration in which the anti-fog solution can flow through the port into the applicator portion; and a fluid flow modulator for controlling the flow of the anti-fog solution from the container portion to the applicator portion (See Figs. 2a-c and paragraphs 0052-0056, 0060-0063).  It is noted, the embodiment shown in Figs. 4a-c and disclosed in para 0073-0077 also reads on the current claim limitations as broadly as claimed.  
In regard to claim 7, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the seal is arranged to be modulated from the closed configuration to the open configuration by application of a pressure to one or both of the container portion and the applicator portion (See Figs. 2a-c and paragraphs 0056, 0060-0063).
In regard to claim 8, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the seal comprises a material which does not react with the anti-fog solution when in the closed position (See paragraph 0061).
In regard to claim 9, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator comprises a porous material (See paragraph 0061).
In regard to claim 11, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator 116 has a perimeter which does not extend beyond a perimeter of the backing 114/124 (see Fig. 2a).
In regard to claim 12, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the backing is more rigid than the applicator (see para 0061).  
In regard to claim 13, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator has a wedge-shaped configuration (see Fig. 4a). 
In regard to claim 14, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the porous material has rounded edges (see Figs. 2a and 4a and paragraph 0061).  
In regard to claims 15-17, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator is attached to the backing by an adhesive (see para 0054).  
In regard to claim 20, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the seal comprises a seal layer attached to an open ended tip of the container portion (see Figs. 2a and 4a and paragraphs 0054, 0061).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0022762 to Beane et al.
In regard to claims 2-4 and 6, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device but are silent with respect to the claimed dimensions of the fluid flow modulator and applicator port.  It would have been an obvious matter of design choice to vary the cross-sectional sizes of the port and applicator surface area of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, Beane et al. disclose that the dimensions of the device may be adjusted as desired to accommodate a variety of optical surgical instruments having different sizes (See para 0062).  
Claim(s) 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0022762 to Beane et al. in view of U.S. Patent No. 4,978,504 to Nason.  
In regard to claims 18-19 and 21-22, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device but are silent with respect to the seal comprising a frangible wall/ampoule which modulates the fluid flow from the seal to the applicator portion.  Nason teaches of an analogous device comprising an ampoule 16 within a handle 14 of the device, configured to break upon the application of pressure thereto, thus allowing fluid flow through a port to a swap 22 (See Figs. 7-10 and Col. 6, Line 7 – Col. 7, Line 39).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the seal 118 of Beane et al. to include a frangible portion therein to ensure the anti-fogging solution is not released until the frangible seal of broken as desired, as taught by Nason.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
7/15/2022